                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JAMES RAMSEY,                                     )
                                                  )
                Petitioner,                       )
                                                  )
         v.                                       )          No. 4:18 CV 1101 RWS
                                                  )
UNITED STATES DEPT. OF JUSTICE,                   )
et al.,                                           )
                                                  )
                Respondents.                      )

                                MEMORANDUM AND ORDER

       Before the Court is petitioner’s application for writ of habeas corpus brought pursuant to

28 U.S.C. § 2241. Petitioner is currently on supervised release under the purview of the United

States Probation Office, pursuant to a judgment issued in this Court on January 7, 2019 for

failing to register as a Sex Offender. See United States v. Ramsey, No. 4:18CR492 CDP

(E.D.Mo.).

       Upon review of the instant petition for habeas corpus relief, the Court notes that

petitioner is challenging the validity of his judgment and conviction on the grounds that the

Court lacked subject matter jurisdiction.1 A habeas action brought pursuant to 28 U.S.C. § 2241



1
  It is somewhat difficult to discern if petitioner is challenging his current sentence, his original
sentence from 1984, or a parole revocation in 2003, each apparently requiring him to register as a
sex offender. Petitioner was released from his 15-year term of imprisonment for his conviction
for assault with intent to commit rape in that case in August of 1992, and the former District of
Columbia Board of Parole took over supervision of petitioner until April of 2003. However, the
Parole Board issued a warrant for petitioner’s arrest in December of 1997. By that time,
petitioner was already serving a 15-year sentence in Illinois for armed robbery and aggravated
hijacking/weapon. Upon petitioner’s release from the Illinois authorities, the Parole Board
executed their warrant and at his revocation hearing in April of 2003, his parole in DC was
revoked and he was released in August of 2003 again with the requirement to register as a sex
offender and to remain on supervision until October of 2013. See, e.g., Ramsey v. United States
Parole Comm., No. JFM-16-1810 (D.Ct. MD.). Petitioner has challenged the revocation, the
challenges the execution of a sentence, not the validity of a petitioner’s sentence. As such, this

action appears to be a motion for habeas relief pursuant to 28 U.S.C. § 2255.

       The Court will not reclassify the instant petition as a § 2255 habeas corpus action,

however, as doing so could deprive petitioner of the opportunity for effective collateral review in

the future. See Morales v. United States, 304 F.3d 764, 765 (8th Cir. 2002). Therefore, the Court

will dismiss the present action without prejudice.

       Petitioner, may of course, choose to refile his § 2255 action on a court provided form if

he chooses to do so. The Court will provide him a copy of the court form in order to facilitate

this process.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

       IT IS FURTHER ORDERED that petitioner’s request to amend his application for writ

of habeas corpus [Doc. #3] is GRANTED.

       IT IS FURTHER ORDERED that petitioner’s application and amended application for

writ of habeas corpus brought pursuant to 28 U.S.C. § 2241 [Doc. #1 and #3] are DENIED

WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that the Clerk shall provide petitioner with a court form

for filing an application pursuant to 28 U.S.C. § 2255.




excess supervision, the detainer warrant, as well as other revocation hearings, through various
habeas and mandamus means in Maryland District Court as well as the District of D.C. See, e.g.,
Ramsey v. Faust, No. RMC 12-1818 (consolidated with No. 12-1910) (D.D.C.). Given that
petitioner has already exhausted this process, even if petitioner is seeking review of a prior
sentence, it appears such review would be successive. See 28 U.S.C. § 2244.
                                                2
       IT IS FURTHER ORDERED that no certificate of appealability shall be issued.

       A separate Order of Dismissal shall accompany this Memorandum and Order




                                            RODNEY W. SIPPEL
                                            UNITED STATES DISTRICT JUDGE
Dated this 31st day of January, 2019.




                                            3
